Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claims, the objection over claim 51 has been withdrawn due to cancellation of the claim. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 41-48, 57-64 are currently pending in this Office Action. Claims 41-48 have been withdrawn due to being drawn to the non-elected invention. 


Claim Rejections - 35 USC § 112
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 57 newly recite “a body…having a top fixed planar surface”. However, the term “fixed planar” is not found to be supported by the disclosure at the time of filing. The closest support is found in paragraph 34 of the specification which only recite a surface that is “generally planar”.   Claims 58-60 are rejected based on its dependency on a rejected claim.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 57, the term “fixed planar surface” in indefinite because it is not clear as to what structure constitutes a “fixed planar” surface. The term “fixed planar” can be construed as a body that is “fixed” into a planar position by external influences (i.e. a piece of paper sandwiched between two flat rigid bodies), or a planar surface that is “fixed” to a specific location (i.e. nailed to the wall). The specification does not define a “fixed planar surface” as understood by one of ordinary skill in the art. 
Claims 58-60 are rejected based on its dependency on a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 57-62, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over GuyGoneVegan (Post 3: Daiya Swiss Slices Review) in view of PacProInc (Material Expertise) and Chapman (US 2013/0089643).
Regarding Claim 57, GuyGoneVegan discloses an interleave for supporting a cheese slice comprising: 
a body fabricated of a semi-rigid material  (“wax paper separating them”, page 2) and having a top fixed planar surface for supporting a cheese slice of any type of cheese (see image on page 2). It is noted that the interleaves of GuyGoneVegan is construed to have a “top fixed planar surface” because the interleaves and cheese slices are stack upon one another such that the surface of the interleaves are “fixed” in a planar orientation. 
GuyGoneVegan is silent to a tab extending from the body. Chapman is relied on to teach packaging for sliced cheese products (paragraph 11) having separators interleaved between the cheese slices (top sheet 62/bottom sheet 64, paragraph 38 and Fig. 5). Chapman similarly stacks the sliced food products into a straight stack and provides tabs 70 for grasping a single sliced cheese from the stack (paragraph 15).
Therefore, since Chapman is also directed to stacked food products having separators between the slices of food products in a stack, it would have been obvious to one of ordinary skill in the art to use tabs to facilitate lifting of the cheese slices from the stack. 
As to the limitation of the body having sufficient rigidity to solely support the cheese slice without the cheese slice cracking and breaking, the ability to prevent the one slice from “cracking and breaking” depends on several factors in addition to the structure of the body, such as the type of cheese, and the technique of the user removing the slice of cheese. Also, the limitation is directed to an intended use of the claimed invention (e.g. lifting the separators using the tab). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art is capable of performing the intended use because, as seen in Page 1 of GuyGoneVegan, the user is able to remove the cheese to be placed on the sandwich bread, and does not present any issues regarding the “cracking and breaking” of the cheese slice upon lifting. Therefore, there is a reasonable expectation that the separator of GuyGoneVegan allows the user to lift the separator using the tab while maintaining the integrity, thus having sufficient rigidity. 
In any case, PacProInc is further relied on to provide a showing of industry known standards for developing interleaving materials. Specifically, PacProInc is directed to providing interleaving solutions for several types of food, and recognizes that paper basis weight, and rigidity (stiffness) are key parameters when determining the proper interleaving material to use (see bulleted list, bottom of page 1). 
Therefore, since it is recognized that material stiffness is a key parameter is interleaving materials, it would have been obvious to one of ordinary skill in the art to select an interleaving material of a certain rigidity to sufficiently separate the cheese slices from the stack. 
Regarding Claim 58, GuyGoneVegan further teaches wherein the separator is fabricated from paperboard (wax paper, Page 2, line 1). 
Regarding Claim 59, GuyGoneVegan further teaches wherein the body is generally rectangular (see Image page 2). 
Regarding Claim 60, while the combination is silent to wherein the body and the tab are fabricated of different materials, Chapman is further relied on to disclose a tab having different features on the tab relative to the body (checkering thereon, paragraph 17).  One of ordinary skill in the art would have recognize that the checkering provides a textured surface which improves the gripping of the tabs. Since it is recognized to provide a distinguishing feature on the tab relative to the body of the separator, it would have been obvious to one of ordinary skill in the art to fabricate the tab from a different material to modify the textured surface of the grip tab based on design choice. 
Regarding Claim 61, for reasons similarly discussed in Claim 57, the combination discloses: 
an interleave having a top planar surface (wax paper of GuyGoneVegan), and a periphery (outer edge of the wax paper); and
a slice of cheese positioned on the surface and within the periphery, wherein the interleave support the weight of the slice of any type of cheese (see image on page 2 of GuyGoneVegan), wherein the interleave supports the weight of the slice of any type of cheese without the slice cracking and breaking (see image on page 2 devoid of cracks or breaks in the cheese slice, thus construed to “supports the weight of the slice…”
As applied in Claim 57, Chapman is relied on to modify the body to comprise a tab extending from the periphery. 
Regarding Claim 62, GuyGoneVegan further teaches the interleave fabricated of a material that is semi-rigid (wax paper); that is, applicant defines wax impregnated paper as a rigid or semi-rigid material (paragraph 35 of the specification). 
Regarding Claim 64, GuyGoneVegan further teaches wherein the periphery of the interleave is generally rectangular (see image on page 2). 

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 61, further in view of McDonald et al. (WO 2017/059488). 
Regarding Claim 63, GuyGoneVegan is silent to wherein the interleave is fabricated of a polymer. McDonald is directed to a sliced food product resembling cheese slices (“provided in slice form…provided a package of sheets or slice of the composition”, see abstract), where McDonald uses interleave materials made of both paper or plastic materials (see Page 12, Ln. 17-27) such as polypropylene, low density polyethylene, or linear low density polyethylene. 
Since both GuyGoneVegan and McDonald are directed to sliced food products packaged between interleave materials to separate the slices, it would have been obvious to one of ordinary skill in the art to use conventional interleave material such as polymer as a substitution of equivalents known for the same purpose (See MPEP 2144.06). 


Response to Arguments
The arguments filed 16 Aug 2022 has been fully considered, but is found not persuasive over the prior art for the following reason: 
Applicant’s argument in the response filed 16 Aug 2022 has been considered, but is found not persuasive over the new grounds of rejections. The term “fixed planar” is found to be indefinite and does not clearly convey a structural limitation of the interleave body. Also, the term “rigidity to solely support the cheese slice” also do not clearly convey a structural limitation of the interleave body. That is, both limitation are directed to what the interleave body is capable of performing (i.e. capable of being fixed in a planar orientation, capable of solely supporting the cheese slices). It is reiterated that the prior art is capable of performing the intended use because the cheese slices itself may be sufficiently pliable such that it would not crack or break when place on interleave materials with varying degree of flexibility. In view of this, the claim limitation has not sufficiently provided a structural difference over the prior art. 
Applicant appears to argue that the prior art do not have sufficient rigidity to support “any type of cheese” including soft or brittle cheese with tendency to break easily when flexed; however, the argument is not persuasive because the prior art only needs to be capable of supporting one type of cheese to meet the claim limitation. In other words, the claim language does not require the body to support all types of cheese. 
As to the Declaration filed 16 Aug 2022, Declarant argues that there is a long felt need in the industry to overcome the deficiency of wax paper. Specifically, Declarant argues that wax paper does not provide the sufficient rigidity for lifting and handing a slice of any type of cheese. However, the argument is found not persuasive because the claim has not sufficiently distinguished the interleave from wax paper. In fact, applicant identifies wax-impregnated paper as a rigid or semi-rigid material (paragraph 35 of the specification). Additionally, the claim does not provide any positive recitation that quantifies the rigidity of the interleave material (i.e. Elasticity). Rather, the claim limitation or recites what the body is capable of performing with an unspecified rigidity. Therefore, the claim limitation is an intended use limitation. If the prior art is capable of performing the intended use limitation, then it meets the claim. 
Declarant argues that if parameters for stiffness and rigidity are well known, then others would have started using interleaves similar to the claimed invention. However, the argument is found not persuasive because PacProInc explicitly recites “interleave material rigidity (stiffness)” (bottom of page 1), thus providing evidence that one of ordinary skill in the art would have considered material rigidity. 
It is maintained that wax paper is sufficient to lift and separate at least one type of cheese slices without cracking or breaking, since this is also dependent on the flexibility of the cheese, and the method of lifting or separating. 



Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792